DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 


(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“differential pressure valve element” in claim 1.
(“configured to open and close a communication between the Pc port and the Ps port”)
“operation member” in claims 1, 4, 9, 13.
(“the differential pressure valve element moved by an operation force of an operation member operated by a discharge pressure from the Pd port”) claim 1.
(“configured to come into contact with a wall portion of the Pd port”) claims 4, 9, and 13.
See 112b rejections below.
“first valve housing member” in claims 7, 12, 16, and 19.
(“configured to accommodate the main valve element”) claims 7, 12, 16, and 19.
“second valve housing member” in claims 7, 12, 16, and 19.
(“configured to accommodate a pressure-sensitive valve member”) claims 7, 12, 16, and 19.

Regarding the limitation: “differential pressure valve element”, corresponds to elements 91,91e,91f,91g (Figures 2-5, Page 24 Line 1-20, Page 27 ¶0047-Page 28 ¶0048, Page 22 ¶0039 Line 9-12).
Regarding the limitation: “operation member”, corresponds to Pd piston 93 (Figures 3-4, Figures5-6b, Page 19-20 ¶0034, Page 26 ¶0045, Page 27-28 ¶0048).
Regarding the limitation: “first valve housing member”, corresponds to first valve housing member 10 (Figure 2, Figures 3-5, Page 15-16 ¶0027).
Regarding the limitation: “second valve housing member”, corresponds to second valve housing member 16 (Figure 2, Figures 3-5, Page 36 ¶0067).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Regarding Claim 2: Line 2-6 states: “wherein the operation member is provided with a Pc pressure receiving surface configured to receive a pressure from a pressure-sensitive chamber and a Pd pressure receiving surface receiving the discharge pressure, the Pc pressure configured to receive surface and the Pd pressure receiving surface being arranged so as to be opposite to each other.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what applicant is referring to with the language “the Pc pressure configured to receive surface”, thus the scope of claim 2 is unclear. For the purpose of examination Line 2-6 of claim 2 will be read as: --wherein the operation member is provided with a Pc pressure receiving surface configured to receive a pressure from a pressure-sensitive chamber and a Pd pressure receiving surface configured to receive the discharge pressure, the Pc pressure receiving surface and the Pd pressure receiving surface being arranged so as to be opposite to each other.--
Regarding Claims 4/9/13: these claims state: “wherein the operation member is disposed in a through-hole formed in the valve housing and the differential pressure valve is configured to come into contact with a wall portion of the Pd port when the differential pressure valve element moves in a valve closing direction of the differential pressure valve.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear how the differential pressure valve is able to come into operation member is configured to come into contact with a wall portion of the Pd port when the differential pressure valve element moves in a valve closing direction of the differential pressure valve.--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Objections
Claims 5, 10, 14, 17-18 and 20 are objected to because of the following informalities:  
Claims 5,10,14,17 state in part: “valve in concentric relationship with” should be changed to state: --valve in a concentric relationship with--
Claim 18 Line 2-3 states: “a valve closing direction of the differential pressure valve.” Should be changed to state: --[[a]] the valve closing direction of the differential pressure valve.--  
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 6-7, 15-16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2, 4, 8-13, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Additionally, it is noted that in the instant application, pressure sensitive valve seat 52a is part of pressure sensitive valve 53. Thus when the limitation “an ambient pressure” (Claim 1 Line 10) limitation is read in light of the specification (i.e. Page 21-22, ¶0038 of the Specification Files 08/05/2020), it is understood to mean a pressure that surrounds the pressure-sensitive valve 53 (e.g. pressure of chamber 40 - Figure 2). 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is:  Tano US 2012/0056113.
Tano US 2012/0056113 discloses the limitations: 
a valve housing 20 provided with a Pc port 26, a Ps port (27,18) and a Pd port 25;
	a main valve element 11 which includes a main valve portion 15a configured to come into contact with and to separate from a main valve seat 22 and to open and close 
	an intermediate communication path (15j,16) configured to communicate the Pc port with the Ps port (i.e. communicate Pc port 26 with Ps port 27 as shown in Figure 2), and
a pressure-sensitive valve 17 configured to open and close the intermediate communication path (15j,16) by an ambient pressure (by pressure in chambers 28,45, ¶0053).
However, Tano US 2012/0056113 does not disclose the limitations: 
“wherein the valve housing has a differential pressure valve housed therein, a differential pressure valve element configured to open and close a communication between the Pc port and the Ps port by the differential pressure valve element moved by an operation force of an operation member operated by a discharge pressure from the Pd port.”

Higashidozono US 2015/0345655 - does not disclose: “wherein the valve housing has a differential pressure valve housed therein, a differential pressure valve element configured to open and close a communication between the Pc port and the Ps port by the differential pressure valve element moved by an operation force of an operation member operated by a discharge pressure from the Pd port.” In combination with all of the other limitations recited in the independent claim.


Wo 2005/095796 - does not disclose: “wherein the valve housing has a differential pressure valve housed therein, a differential pressure valve element configured to open and close a communication between the Pc port and the Ps port by the differential pressure valve element moved by an operation force of an operation member operated by a discharge pressure from the Pd port.” In combination with all of the other limitations recited in the independent claim.
Imai UPN 6485267 - in addition to the limitations not disclosed above by Tano / Higashidozono / Umemura, Imai also does not disclose: “an intermediate communication path configured to communicate the Pc port with the Ps port, and a pressure-sensitive valve configured to open and close the intermediate communication path by an ambient pressure,” In combination with all of the other limitations recited in the independent claim.
Imhof USPN 3297048 - discloses a valve with a pressure receiving surface.
Takai USPN 4905477 - discloses a passageway control mechanism actuated by discharge pressure.
Wagner USPN 5105852 - discloses a tubular valve arrangement actuated by air pistons.


Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746